Exhibit THE REGISTERED HOLDER OF THIS WARRANT, BY ITS ACCEPTANCE HEREOF, AGREES THAT IT WILL NOT SELL, TRANSFER OR ASSIGN THIS WARRANT EXCEPT AS HEREIN PROVIDED. VOID AFTER 5:00 P.M. EASTERN TIME, OCTOBER , 2016 COMMON STOCK PURCHASE WARRANT For the Purchase of Shares of Common Stock of FLEX FUELS ENERGY, INC. 1.Warrant. THIS CERTIFIES THAT, ("Holder"), or such Holder’s legal assigns, is entitled, at any time or from time to time, upon vesting of this Warrant (the "Commencement Date"), and at or before 5:00 p.m., Eastern Time on OCTOBER , 2016 ("Expiration Date"), but not thereafter, to subscribe for, purchase and receive, in whole or in part, up to shares of common stock (”Common
